JUSTICE WELCH, dissenting: I am of the opinion that defendant’s bail deposit should have been applied to pay his trial defense attorney prior to the satisfaction of the fine imposed. Therefore, I respectfully dissent. The majority, in reaching the contrary result, relies primarily upon the wording of the two identically worded documents signed by defendant in conjunction with his posting of bail. I cannot view those documents as binding agreements regarding the priority of fines over trial defense counsel fees. The “agreements” do not expressly refer to attorney fees, and thus are at most ambiguous on the subject. An instrument is to be construed most strongly against its author. (Cedar Park Cemetery Association, Inc. v. Village of Calumet Park (1947), 398 Ill. 324, 333, 75 N.E.2d 874, 879.) Even assuming that the “agreements” should be construed as the majority here suggests, these “agreements” were no more than adhesion contracts, as it cannot be credibly asserted that Dale was in a position to negotiate as to any of the terms of his physical release pending trial. (See Eisele v. Ayers (1978), 63 Ill. App. 3d 1039, 1046, 381 N.E.2d 21, 27; Star Finance Corp. v. McGee (1975), 27 Ill. App. 3d 421, 426, 326 N.E.2d 518, 522.) Further, while it is true that Van Winkle, as Dale’s assignee, acquired only the interest that Dale could convey, Van Winkle’s status as assignee was known to the State and the court, which have in essence tricked Van Winkle into providing pro bono representation. The practice of assigning bail bond deposits, less costs, to an attorney in a criminal case to assure the attorney’s collection of fees is well recognized in Illinois. (People v. Wurster (1981), 97 Ill. App. 3d 104, 106, 422 N.E.2d 650, 652; People v. Maya (1985), 105 Ill. 2d 281, 286, 473 N.E.2d 1287, 1289; People v. Kleba (1982), 110 Ill. App. 3d 345, 366, 442 N.E.2d 605, 620.) Van Winkle has fulfilled his contractual obligation to Dale by representing him at trial. (See People v. Kleba (1982), 110 Ill. App. 3d 345, 367, 442 N.E.2d 605, 620.) The State should now be deemed estopped to contend that the bail deposit assignment to Van Winkle is ineffective, the State having failed to assert its position until Van Winkle had executed his part of the agreement with the State’s knowledge thereof. (See Greer v. Carter Oil Co. (1940), 373 Ill. 168, 177, 25 N.E.2d 805, 809-10.) Van Winkle is entitled to his agreed compensation, which is not suggested to be unreasonable, before payment of the fine, which is punishment only and “compensates” no one. See People ex rel. Doss v. Doss (1975), 35 Ill. App. 3d 365, 368, 342 N.E.2d 60, 63. The majority also notes that neither People v. Wurster nor People v. Kleba supports a contrary result. In People v. Kleba, this court rejected the defendant’s argument that the trial court had no authority to refund his bail deposit to his attorney, to whom the defendant had previously assigned that sum, since the defendant had not requested that the court do so. “For this court to allow defendant to repudiate his legal assignment of the bail bond would be to sanction a blatant attempt on defendant’s part to breach a fully executed contract with [trial defense counsel].” (110 Ill. App. 3d 345, 367, 442 N.E.2d 605, 620.) I am unable to view the result reached here as less reprehensible than the relief sought by the defendant and expressly decried in People v. Kleba. I do not find support for according fines priority over an assignment for the benefit of trial defense counsel in section 110 — 7 of the Code of Criminal Procedure of 1963. (Ill. Rev. Stat. 1983, ch. 38, par. 110 — 7.) Section 110 — 7(f) neither expressly states nor obviously implies such a view. Section 110 — 7(f) does permit paying the bail deposit refund to the defendant’s attorney of record. Lack of more detailed legislative guidance on the matter of priorities is not surprising, since the purpose of bail is merely to ensure a defendant’s presence at trial. (People v. Maya (1983), 119 Ill. App. 3d 961, 963, 457 N.E.2d 501, 503, affd (1985), 105 Ill. 2d 281, 288, 473 N.E.2d 1287, 1289.) As noted above, the practice of assigning bail bond deposits to an attorney in a criminal case to assure the attorney’s collection of fees is well recognized in Illinois. The decision announced in the majority opinion in the instant case raises grave policy considerations not to be lightly disregarded. Access to counsel in a criminal case and the means to pay therefor are matters of serious concern in our society today. What is defense counsel to do, in light of the instant decision, to ensure payment of his fee? Perhaps criminal defense counsel should surrender his client prior to trial, accept refund of the deposit, take his fee, and then proceed to trial. It is unlikely that this subterfuge would be acceptable to the accused, his counsel, or the court. The more likely and prudent course would be for the experienced criminal defense practitioners, the ones whose skill, experience and reputation permits them to pick and choose, to refuse any defense except for full cash payment in advance, in the future leaving cases such as the one at bar for the new practitioner willing to take the risk of no payment, or for the already overburdened public defenders. In the latter case, of course, the financial burden is thrust back upon the State, despite the defendant’s ability to pay counsel from his bail deposit. I believe that section 110 — 7(f) could and should be construed so as to avoid such a sorry result. For the foregoing reasons, I would reverse the judgment of the circuit court and remand for further proceedings regarding Van Winkle’s fee. Accordingly, I dissent.